DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/31/2018 and 03/16/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SHIBUYA et al. [US Patent Application Publication 2015/0220847 A1 (as submitted in IDS 10/31/2018); hereinafter “SHIBUYA”].
Regarding claim 1, SHIBUYA teaches an operation assistance device comprising: 
a past case database that stores feature quantities corresponding to events occurred in an operation target in the past and extracted from measured values of the operation target in association with manipulation logs each indicating an operation content performed on the events (maintenance history information – 0046) (correlation unit correlates the sensor signal with the maintenance history information – 0049); 
a manipulation candidate classification unit that classifies the manipulation logs associated with a plurality of the events stored in the past case database, as manipulation candidates (via classification reference and classification unit – 0051-0052), on the basis of measured value feature quantity tolerance ranges indicating tolerance ranges of the feature quantities, and groups the classified manipulation candidates and the measured value feature quantity tolerance ranges together to create manipulation candidate groups (via model creation unit – 0053, 0055, 0056); 
a manipulation candidate database that stores the manipulation candidate groups (storage device - 0177); and 
(via work suggestion phase – 0054, 0057), and that outputs the manipulation candidate group to an output unit (figure 23, diagnosis result display – 0233, 0234).

Regarding claim 8, SHIBUYA teaches the operation target is an electric power system (power plant – 0037).

Regarding claim 9, SHIBUYA teaches an operation assistance method comprising: 
a step of, from a past case database that stores feature quantities corresponding to events occurred in an operation target in the past and extracted from measured values of the operation target in association with manipulation logs each indicating an operation content performed on the events (maintenance history information – 0046) (correlation unit correlates the sensor signal with the maintenance history information – 0049), 
classifying the manipulation logs associated with a plurality of the events stored in the past case database, as manipulation candidates, on the basis of measured value feature quantity tolerance ranges indicating tolerance ranges of the feature quantities (via classification reference and classification unit – 0051-0052), and 
(via model creation unit – 0053, 0055, 0056); and 
a step of searching the manipulation candidate group associated with the feature quantity that is extracted from the measured value in the event occurred in the past and is similar to the feature quantity extracted from the measured value in the event newly occurred from the manipulation candidate database which stores the manipulation candidate groups (via work suggestion phase – 0054, 0057), and 
outputting the manipulation candidate group to an output unit (figure 23, diagnosis result display – 0233, 0234).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gavin et al. (US Patent Number 6,909,981 B2) discloses data handling and data mining analysis capabilities over multiple conditions for identification;
Johnson (US Patent Application Publication 2014/0006398 A1) discloses monitoring, logging, and managing data transformations and data streams of energy management (EM) data energy data sources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/Primary Examiner, Art Unit 2862